Proceeding under article 78 of the Civil Practice Act to review a determination of respondent suspending the operator’s license of petitioner for 15 days, pursuant to paragraph (a) of subdivision 3 of section 71 of the Vehicle and Traffic Law, for an alleged violation of subdivision 1 of section 56 of said *856law. The proceeding has been transferred to this court. (Civ. Prac. Act, § 1296.) Determination annulled, with $10 costs and disbursements. There is no substantial evidence to support the conclusion of the referee, after a hearing, that the petitioner was operating her motor vehicle at such a speed as to endanger the life, limb or property of others, or at a rate of speed greater than would permit her to bring the vehicle to a stop without injury to another or his property. (Cf. Matter of Weisinger v. Macduff, 285 App. Div. 607, 611; Matter of Hessney v. Macduff, 284 App. Div. 70, 72; Matter of Wyman v. Fletcher, 277 App. Div. 19, 21.) Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.